1                                                                                JS-6
2

3                                                                               11/12/2019

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   POVILAS KARCAUSKAS, individually           )   Case No. CV 15-9225 FMO (RAOx)
     and on behalf of all others similarly      )
12   situated,                                  )
                                                )
13                       Plaintiff,             )   JUDGMENT
                                                )
14                v.                            )
                                                )
15   REGRESO FINANCIAL SERVICES,                )
     LLC, et al.,                               )
16                                              )
                         Defendants.            )
17                                              )

18         Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement; Approval of

19   Attorney’s Fees, Costs & Incentive Payment (“Order”), filed contemporaneously with the filing of

20   this Judgment, IT IS ADJUDGED THAT:

21         1. Povilas Karcauskas shall be paid a statutory award of $2,000 and an incentive payment

22   of $3,000 for a total award of $5,000 in accordance with the terms of the Settlement Agreement

23   and the Order.

24         2. Class counsel shall be paid $200,000.00 in attorney’s fees and costs in accordance with

25   the terms of the Settlement Agreement.

26         3. The Claims Administrator, First Choice, shall be paid for its fees and expenses in

27   accordance with the terms of the Settlement Agreement.

28
1           4. All class members who did not validly and timely request exclusion from the settlement

2    have released their claims, as set forth in the Settlement Agreement, against any of the released

3    parties (as defined in the Settlement Agreement).

4           5. Except as to any class members who have validly and timely requested exclusion, this

5    action is dismissed with prejudice, with all parties to bear their own fees and costs except as

6    set forth herein and in the prior orders of the court.

7    Dated this 12th day of November, 2019.

8

9                                                                       /s/
                                                                  Fernando M. Olguin
10                                                            United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
